Citation Nr: 1622824	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  01-06 540	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability.  

2.  Entitlement to a disability rating in excess of 60 percent for asthma prior to July 8, 2014.


REPRESENTATION

Veteran represented by:	Lewis Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to November 1971, when he was discharged on account of physical disability.

This matter comes before the Board from a March 2000 RO decision.  The case has a lengthy procedural history, as the Board initially remanded the appeal in October 2007, then denied the appeal in July 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a Joint Motion for Remand filed by both parties to the case.  In May 2010, the Board remanded the appeal.  In an October 2014 decision, the RO granted a schedular 100 percent disability rating for asthma, effective in July 2014.  Again in January 2016, the Board remanded the appeal.  In April 2016, the Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.

During the April 2016 hearing on appeal, the Veteran's attorney waived initial RO review of new evidence, including the report of a vocational specialist submitted in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 60 percent for asthma prior to July 8, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is rendered unable to secure and maintain gainful employment due to his service-connected asthma, to include consideration of his scanty education and work history.


CONCLUSION OF LAW

A total disability rating based upon individual unemployability due to service-connected disability is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his asthma is so severe as to have rendered him unemployable for many years.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Unemployability 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's employment history, education and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).   

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, ibid.  

Service connection is in effect for asthma rated 60 percent disabling and 100 percent disabling throughout the appeal period, thus the percentage requirements of 38 C.F.R. § 4.16(a) are met. 

Historically, the Veteran did not complete high school, as he reports having only one year of high school.  Although he applied for VA education benefits shortly after service, review of his VA education documents shows that he was unable to complete further education.  He held various jobs after service, including with a furniture company, in television repair, in the seafood industry, and as a truck driver, but he did not make a career of any of these pursuits.  

The Veteran contends that he has never been able to hold a job for very long on account of his asthma.  During the April 2016 hearing, he testified that he would miss too many days of work, and his employers felt he was unreliable.  He also testified that after a severe asthma attack he would have to rest.  His Social Security earnings statement indicates that he has not worked in an earning capacity during the entire time period at issue here.  

Several VA examiners have opined that the Veteran may be suited for sedentary work.  However, in August 2015, in a thorough review of the Veteran's occupational and medical history, a vocational consultant hired by the Veteran's attorney concluded that the Veteran's asthma prevented him from successful work attempts.  She concluded that, "he would secure employment based on his skills, but would be terminated once his absences and lack of productivity became an issue to employers."  She then offered her opinion that the Veteran has been disabled and unemployable as a result of his service connected disabling condition since 1997, and that he remains unable to secure and follow substantially gainful employment.  

The Board finds that this opinion is sufficient to support a grant of unemployability benefits.  The vocational consultant's opinion and the Veteran's lay assertions weigh in favor of a finding that his service-connected asthma renders him unemployable.  For these reasons, a TDIU is granted.


ORDER

A total disability rating based upon individual unemployability due to service-connected disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs) specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In such cases the pre-bronchodilator results are to be used.  38 C.F.R. § 4.96(d)(5).  

For the entire rating period at issue here, from November 1998, when the Veteran filed the claim for an increased rating which led to the instant appeal, until July 2014, when the 100 percent disability rating was assigned, the Veteran's asthma has been rated as 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma, bronchial.  Although amendments were made to the criteria set forth in 38 C.F.R. § 4.96 in October 2006, the substance of Diagnostic Code 6602 has remained the same throughout the relevant time period.  See 71 Fed. Reg. 52459 (Sept. 6, 2006).  

Under Diagnostic Code 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

In the RO's October 2014 grant of a 100 percent schedular disability rating for asthma, the grant was based upon the report of a July 2014 VA examination which included pulmonary function testing showing FEV-1 of less than 40 percent of predicted value.  The question therefore, is whether the evidence prior to July 2014 reflected asthma symptoms so severe as to warrant a 100 percent disability rating.  The Veteran and his attorney argue that his asthma did not increase to that level of severity overnight, and that his asthma has remained stable pretty much throughout the appeal period, such that a higher schedular rating has been warranted throughout.  

Careful review of the file reveals that the Veteran has been administered four pulmonary function tests during the time period at issue, in March 1999, January 2002, December 2008, and the July 2014 test results upon which the increase was based.  However, only three of these results are available for review by adjudicators, due to the way that the December 2008 test results were stored in the VA medical records system.  

A March 1999 VA pulmonary function test showed post bronchodilator forced expiratory volume in one second (FEV-1) was 48 percent of predicted value and FEV-1 to forced vital capacity (FEV1/FVC) was 63 percent of predicted value.  The January 2002 pulmonary function tests were interpreted as showing as moderately severe airway obstruction.  The tests showed FEV1 of 57 percent and FVC/FEV1 ratio of 80 percent of predicted prebronchodilator and FEV1 of 60 percent of predicted and FVC/FEV1 ratio of 62 percent of predicted postbronchodilator.  It thus appears that these test results do not support a disability rating higher than 60 percent under the criteria set forth in Diagnostic Code 6602.  

A December 2008 "Pulmonary function studies consultation report," is of record in the Veteran's voluminous VA treatment records.  This report consists of an interpretation of the pulmonary function studies conducted that same month by the Veteran's treating pulmonary physician.  The physician concluded that the Veteran had moderately severe obstructive airways disease and moderately severe diffusion defect.  The entry labeled "PFT Results," however indicates that the results can be obtained by clicking on Tools, then clicking on VistA Imaging, minimizing, then double clicking on the "TIU Title" to view the document.  Because the Board does not have direct access to these systems, the document showing the Veteran's pulmonary function tests results in December 2008 is therefore not available to the Board.  

Given the importance of these exact test results to the Veteran's appeal, in that if these results show reduced pulmonary functioning as of 2008, they could support a higher disability rating as of that point in time, the Board deems that a remand to obtain this test report is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The complete test results of the December 2008 pulmonary function testing administered at the Wilmington VAMC should be obtained for review by adjudicators.  

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


